Citation Nr: 0840228	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had verified active military service from August 
1976 to July 1979 and from February 1984 to February 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's request to 
reopen his claim for service connection for hepatitis C on 
the grounds of no new and material evidence.


FINDINGS OF FACT

1.  The veteran's appeal of an August 2004 rating decision 
that denied service connection for hepatitis C was not 
perfected by the filing of a substantive appeal.

2.  Evidence compiled since the August 2004 rating decision 
regarding service connection for hepatitis C, is cumulative 
and redundant of the evidence before the RO in August 2004 
and does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hepatitis 
C has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2004 the RO denied 
service connection for hepatitis C on the basis that "there 
is no medical evidence of record which tends to show that 
there s some relationship between your military service and 
your current disability."  A notice of disagreement was 
filed in February 2005 and a statement of the case was issued 
in June 2005.  The veteran did not perfect the appeal by 
filing a substantive appeal and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In February 2006 the veteran requested that his claim for 
service connection for hepatitis C be reopened.  This request 
was denied in an August 2006 rating decision on the grounds 
of no new and material evidence.  The veteran has appealed. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for hepatitis C was accompanied by private 
treatment records noting the veteran's long history of 
hepatitis C claimed from inoculation guns used in service.  
Since the current diagnoses and claim are based on the same 
factual basis as the time the case was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the August 2004 rating 
decision included private medical records dating from October 
1997 to October 2002.  A November 1997 pathology report 
diagnosed the veteran with "chronic hepatitis with moderate 
inflammatory activity."  Also included were VA treatment 
records dating from January 2003 to January 2004, which 
showed the veteran receiving treatment for hepatitis C.  

The evidence compiled since the August 2004 denial of the 
claim on the merits includes duplicate copies of previously 
submitted private medical records, letters from private 
treating physicians dating from January 1997 to October 2002, 
and VA treatment records dating from January 2003 to January 
2004.  The evidence in the private treatment records, VA 
treatment records, and letters from private treating 
physician is cumulative and redundant of that already of 
record at the time of the prior final denial of the issue on 
the merits.  These records reference current treatment for 
hepatitis C but do not provide evidence as to whether the 
claimed disability was incurred in service.  While the 
veteran is competent to state, as he has in conjunction with 
his previous claim, that the inoculation gun used to 
administer the veteran's shot was contaminated and caused his 
hepatitis C, there is still no competent medical evidence 
that purports that the veteran's current diagnosis of 
hepatitis C is linked to service.  As the submitted evidence 
does not show that he has a current disability that is 
related to the injury in service, it does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  New and material evidence having not 
been found, the veteran's request to reopen his claim must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in March 2006 the veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for hepatitis C, and of the evidence 
needed to substantiate the underlying claim for service 
connection.  He was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that he was expected to provide. Although the RO did not 
notify the veteran until March 2006 about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since the veteran's claim 
is not being reopened, no disability rating or effective date 
will be assigned, so there is no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the veteran was provided with sufficient 
notice and a sufficient period of time to respond, any 
presumption of prejudice with respect to the timing of the 
notice is rebutted.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The veteran has not alleged any error in this 
case.  If any prejudice has resulted to the veteran, the 
presumption is rebutted as the veteran is reasonably expected 
to understand what evidence is required to substantiate a 
petition to reopen in his case.  The statement of the case 
set forth the criteria both to reopen a previously denied 
claim and for service connection and explained why the 
evidence submitted by the veteran did not constitute new and 
material evidence.  As a result of that notice and the notice 
letter of March 2006, which informed the veteran of the types 
of information and evidence that he should submit to 
substantiate his claim, the veteran is reasonably expected to 
understand what is required.   
 
Regarding the duty to assist, VA and private treatment 
records have been obtained and associated with the claims 
file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hepatitis C.  The petition 
to reopen that claim is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


